Sweeney, J. P., and Main, J.,
dissent and vote to affirm in the following memorandum by Sweeney, J. P. Sweeney, J. P. (dissenting). We are unable to agree with the reasoning and the result arrived at by the majority. We, therefore, dissent and vote to affirm. A fair reading of the record demonstrates to us that it was the State Police who instigated, directed and controlled the search. Consequently, it was not a proper one pursuant to CPL 410.50 (subd 3), but was in reality a search by the State Police and not one by a probation officer. Furthermore, there was no supporting affidavit by the probation officer, but merely an oral statement by him that he was told by the State Police that they had been informed defendant possessed drugs. The presence and tacit participation by the probation officer was merely to evidence a technical compliance with CPL 410.50. Under such circumstances there was, in our view, a lack of reasonable cause to issue the search order.